Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in P. R. China on 09/12/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910867176 application as required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings submitted with compact disk are irrelevant to the presently claimed invention (See Fig. 1 to Fig. 36 as in the US patent application publication 2021/0079299), thus should be withdrawn. The other drawings Fig. 1 to Fig 3B are accepted.

Claim objection
Claims 1-3 are objected to because of the following informalities: “polymer monomer” should read “prepolymer”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “polyimide monomer” should read “polyimide precursor”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “a polycondensation unit comprising…” should read “a polycondensation unit formed from…”, because the polycondensation unit has different chemical structure from the monomers as recited.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “any of…and…” should read “one of…or…” or “any one of…or…”.  Appropriate correction is required. This objection is applicable to all present claims. 
Claims 1 and 4 are objected to because of the following informalities: “polyaniline” should read “a polyaniline”, or more precisely “ a polyaniline oligomer”, because the polyaniline having polymerization degree with n being 3 to 5 is an oligomer.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “a prepolymer of a polymer-dispersed liquid crystal” should read “a monomer mixture”, and “polyimide acid” should read “polyamic acid”. Appropriate correction is required.  This objection is also applicable to claims 6-9.
Claims 14-15 are objected to because of the following informalities: “claim 11” should read “claim 13”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “claim 12” should read “claim 15”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-2 and 4 are rejected as being vague and indefinite when it recites "any of…and…", because one of ordinary skill in the art would not know how the listed group being used (used together or individually) to render a substituted compound of the chemical formula as claimed. In this office action, it is taken that the listed groups are used individually according to the chemical structures of the prepolymers (polymer monomers) as disclosed (see paragraph [0040] of present specification). Claims 3 and 5-16 are also rejected for depending from claims 1 and 4 thus inclusion indefinite features.
Claim 1 is rejected as being vague and indefinite when it recites "polymer monomer”, because the phrase causes confusing and it is not clear it is polymer or a monomer being claimed. According to the context of this application, the “polymer monomer” as recited in the claim in fact is a polyamic acid, which is a prepolymer or polyimide precursor before being formed into polyimide by further imidization.  Claims 2-3 are also rejected for depending from claim 1 thus inclusion of indefinite features.

Allowable Subject Matter
Claims 1-16  would be allowable if rewritten to overcome the objections and  rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this office action. The claims are allowable over the prior arts of record. The closest prior arts are Wang et al (CN 104345507, of record) and Hou et al (CN 103724624, of record). Wang et al discloses a polyimide dispersed liquid crystal composition  and a process method making the same, comprising a fluorine-containing polyimide and a liquid crystal molecule (Abstract, [0007]-[0018]). Hou et al discloses a polyimide being formed from a polyamic acid and a polyaniline segment, which is a polyimide having high dielectric constant can be used as a dielectric layers in an electronic device (Abstract, [0009]-[0034]). However, the prior arts of record do not disclose, teach or fairly suggest a polymer-dispersed liquid crystal composition comprises a polyimide precursor formed from a monomer mixture contains a fluorine-containing dianhydride, a fluorine-containing diamine and a polyaniline, wherein the  fluorine-containing dianhydride and the fluorine-containing diamine represented by the chemical formulae as recited in the present claims 1 and 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782